PER CURIAM.
In this Anders1 appeal, appellant’s counsel raises three issues of possible error. After a thorough review of the record, we find no merit in the first two issues and affirm the revocation of appellant’s probation and his resulting sentence without discussion. We do, however, agree with appellant’s contention in Issue III, that a sentencing memorandum is insufficient to serve as a written order of revocation. We, accordingly, remand with directions for entry of such an order. See Wagner v. State, 744 So.2d 1155 (Fla. 2d DCA 1999); Grantham v. State, 735 So.2d 525 (Fla. 2d DCA 1999).
Remanded with directions.
CAMPBELL, A.C.J., and PARKER and SALCINES, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).